DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All objections/rejections not mentioned in this Office Action have been withdrawn by the Examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 11, 2022 has been entered. 

Response to Amendments 
Applicant’s amendment filed on April 11, 2022 has been entered. 
In view of the amendment to the claim(s), the amendment of claim(s) 1, 4, 6, 10, 11, 14-16, 18, and 20 and the cancellation of claim(s) 9 have been acknowledged and entered.  
In view of the cancellation of claim(s) 9, the rejection of claim 9 under 35 U.S.C. §103 is withdrawn. 
In view of the amendment of claim(s) 1, 6, 11, 15-16, and 20, the rejections of claims 1-8 and 10-20 under 35 U.S.C. §103 is withdrawn. 

Response to Arguments
Applicant’s arguments regarding the prior art rejections under 35 U.S.C. §103, see pages 6-8 of the Response to Final Office Action dated February 24, 2022, which was received on April 11, 2022 and incorporated into the Request for Continued Examination filed on May 12, 2022  (hereinafter Response and Office Action, respectively), have been fully considered.
With respect to the rejection(s) of claim(s) 1, 11, and 16 under 35 U.S.C. §103 in light of Huang (U.S. Pat. App. Pub. No. 2020/0118559, hereinafter Huang) in view of Nell (U.S. Pat. App. Pub. No. 2017/0357637, hereinafter Nell), applicant asserts that the cited references fail to teach or suggest all elements of the claims as amended.  Applicants arguments in light of the amended claims are persuasive. As such, the rejections of claims 1, 11, and 16 under 35 U.S.C. §103 are withdrawn.
Applicant further argues that dependent claims 2-9, 12-15, and 17-20 are allowable for at least the same reasons as independent claims 1, 11, and 16. Applicant' s arguments/arguments in light of the amended claims are persuasive. As such, the rejections of claims 2-9, 12-15, and 17-20 under 35 U.S.C. §103 are withdrawn.
However, upon further consideration, new ground(s) of rejection under 35 U.S.C. §103 are made in light of combinations of Huang, Geilhufe (U.S. Pat. App. Pub. No. 2002/0193989, hereinafter Geilhufe), Roman (U.S. Pat. App. Pub. No. 2018/0301148, hereinafter Roman), and newly cited reference Carino (U.S. Pat. No. 10,424,297, hereinafter Carino).
The Applicant has not provided any further statement and therefore, the Examiner directs the Applicant to the below rationale.		

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 11-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Carino.

Regarding claim 1, Huang discloses A computer-implemented method, comprising (The method performed by voice control apparatus 102; Huang, ¶¶ [0026]): receiving an input from a user at a location (The voice control apparatus 102 includes “the voice communication interface 104 [which] is configured to receive voice command (e.g., voice-based inputs, voice input) from a user 122 for controlling one or more appliances 124 within the operating environment 100,” where the voice-based input is received from a user at a location and where "the voice control apparatus is further configured to identify the appliance type based on the size, shape, location of the detected object based on the communication request"; Huang, ¶¶ [0026]); processing the input locally to determine a first device command associated with the input (The “voice control apparatus 102 can... perform all NLP processing locally {processing the input locally}” and “the NLP module 130 includes a NLP model selection module 134 configured to select {to determine} a NLP model 132 to process voice command for the selected target appliance {a first device command associated with the input} in accordance with the stored relationship in the NLP model registry 136.”; Huang, ¶¶ [0028]); determining… the user associated with an event scheduled for the location ("The built-in voice communication interface and related hardware (e.g., microphone) are inactive until a triggering event, e.g., a user request to activate the voice communication interface, is received {determining the user...}" where the triggering event may further be associated with "on a predetermined schedule, e.g., during lunch preparation time at 11 am, and go inactive at 12:30 pm, and awake for dinner time 5 pm to 7 pm on weekdays {an event scheduled for the location}"; Huang, ¶¶ [0062]); and as permitted by the user authorization, causing at least a first operation to be performed by a first device at the location ("The built-in voice communication interface and related hardware (e.g., microphone) are inactive until a triggering event, e.g., a user request to activate the voice communication interface, is received. That is, if a user randomly gives a voice input, the voice control apparatus will not be responsive to the voice input {as permitted by the user authorization...}," where "in accordance with one or more target selection criteria, selecting (410) a first target appliance... for one or more voice-based commands that are to be received through the built-in voice communication interface 104 of the voice control apparatus 102," and where selection criteria can include "the size, shape, location of the detected object based on the communication request" and "in accordance with..." selection of "the first target appliance... processing (416) the first voice input... using a first NLP model of the built-in NLP module that corresponds to the first appliance type {by a first device at the location...}... to obtain a first machine command {causing at least a first operation to be performed...}"; Huang, ¶¶ [0062], [0049], [0058], [0068]), wherein the first operation corresponds to the first device command (The system processes "the first voice input {the first device command}... using a first NLP model of the built-in NLP module that corresponds to the first appliance type (e.g., a language model that is trained with only voice commands corresponding to the functions of the stove) to obtain a first machine command {the first operation},"; Huang, ¶¶ [0068]). However, Huang fails to expressly recite determining a role of the user associated with an event scheduled for the location based on the role of the user associated with the event, determining a user authorization and as permitted by the user authorization, causing at least a first operation to be performed by a first device at the location wherein the first operation corresponds to the first device command.
Carino teaches systems and methods for “processing voice commands for a conference call.” (Carino, Col. 1, lines 6-7). Regarding claim 1, Carino discloses determining a role of the user associated with an event scheduled for the location ("conference controls 58 can store... participant data... [which] can include identity data for each respective participant in the session, such as a unique identifier for each participant (e.g., phone number), participant name, role data specifying each participant’s role in the conference session," where the conference session is an event scheduled for the location.; Carino, Col. 7, lines 46-58); based on the role of the user associated with the event, determining a user authorization (In a role based session, "different sets of the conference functions 64 may be available for execution by different participants {determining a user authorization...} depending on their respective role {based on the role of the user...} (e.g., defined by the role data) in the conference session {associated with the event...}."; Carino, Col. 7, lines 65-Col. 8, lines 3); and as permitted by the user authorization, causing at least a first operation to be performed by a first device at the location (based on the role "different sets of the conference functions" are available, where differing sets of conference functions "depending on their respective roles" indicates that some roles are authorized for some conference functions while others are not. The conference functions can be part of a database 84 which is searched by "The NLP analysis module 82... [to] determine if an available command is spoken in the utterance."; Carino, Col. 7, lines 65-Col. 8, lines 3; Col. 8, lines 34-44), wherein the first operation corresponds to the first device command (The voice command {first device command} corresponds to the conference functions which corresponds to the available commands {first device command}.; Carino, Col. 8, lines 34-44).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portable natural language interface of Huang to incorporate the teachings of Carino to include determining a role of the user associated with an event scheduled for the location based on the role of the user associated with the event, determining a user authorization and as permitted by the user authorization, causing at least a first operation to be performed by a first device at the location wherein the first operation corresponds to the first device command. The systems and methods described in Carino allow “conference functions [to] be predictively applied during the conference call …” resulting in conferencing functions being “executed more efficiently” and improving “the overall user experience.” (Carino, Col. 2, lines 23-28).

Regarding claim 2, Huang discloses wherein the input includes a voice input (The voice control apparatus 102 includes “the voice communication interface 104 [which] is configured to receive voice command (e.g., voice-based inputs, voice input) from a user 122 for controlling one or more appliances 124 within the operating environment 100,” thus the input is a voice input.; Huang, ¶¶ [0026]). 

Regarding claim 3, Huang discloses wherein processing the input locally comprises recognizing locally a voice command included in the voice input, (The “voice control apparatus 102 can... perform all NLP processing locally {processing the input locally}” and “the NLP module 130 includes a NLP model selection module 134 configured to select a NLP model 132 to process voice command for the selected target appliance {a first device command associated with the input} in accordance with the stored relationship in the NLP model registry 136 {included in the at least one device command}.”; Huang, ¶¶ [0028]) wherein the voice command is associated with the first device command (“voice control apparatus 102 can translate the voice command into the corresponding machine command, and send the machine command via a data communication interface 108 of the voice control apparatus 102 to the target appliance.” As such, the voice command is associated with the machine command {first device command}.; Huang, ¶¶ [0027]). 

Regarding claim 4, Huang discloses wherein processing the input locally comprises forgoing transmitting the input to a remote system external to the location for processing (The “voice control apparatus 102 … performs all NLP processing locally {processing the input locally}.” The process of “perform[ing] all NLP processing locally” is mutually exclusive with performing any of said processing remotely.  As such, since the processing of the input is all completed locally, this embodiment necessarily includes foregoing transmitting the input to a remote system external to the location for processing.; Huang, ¶¶ [0028]). 

Regarding claim 6, Huang discloses wherein the input is further associated with a second device command (“the method 400 further comprises detecting a second user request to switch from the first target appliance to a second target appliance to be controlled by the user using one or more voice-based commands though the built-in voice communication interface of the voice control apparatus.”; Huang, ¶¶ [0067]), and the method further comprises causing at least a second operation to be performed by a second device at the location, wherein the second operation corresponds to the second device command (“in response to detecting the second user request, the method 400 includes selecting the second target appliance for one or more voice-based commands that are to be received through the built-in voice communication interface”; Huang, ¶¶ [0067]). 

Regarding claim 7, the rejection of claim 1 is incorporated. Huang discloses all of the elements of the current invention as stated above. However, Huang fails to expressly recite further comprising, in response to the input, obtaining event information associated with an event at the location.
The relevance of Carino is described above with relation to claim 1. Regarding claim 7, Carino teaches further comprising, in response to the input, obtaining event information associated with an event at the location ("In addition to detecting words in an utterance, metadata associated with each extracted utterance can also be stored in memory of the conference system for use by a NLP engine 20 {obtaining event information...}. Such metadata can include, for example a start time and an end time associated with each extracted utterance... an identification of a participant [in the conference] {associated with an event...} who is speaking the utterance... [including] from where the utterance originates {...at the location}"; Carino, Col. 4, lines 40-53). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portable natural language interface of Huang to incorporate the teachings of Carino to include further comprising, in response to the input, obtaining event information associated with an event at the location. The systems and methods described in Carino allow “conference functions [to] be predictively applied during the conference call …” resulting in conferencing functions being “executed more efficiently” and improving “the overall user experience.” (Carino, Col. 2, lines 23-28).

Regarding claim 8, the rejection of claim 1 is incorporated. Huang discloses all of the elements of the current invention as stated above. However, Huang fails to expressly recite further comprising, in response to the input, accessing a remote system external to the location.
The relevance of Carino is described above with relation to claim 1. Regarding claim 8, Carino teaches further comprising, in response to the input, accessing a remote system external to the location ("The conference system includes an NLP engine 20 which "parses utterances accessing a... system} provided in the mixed media stream {in response to the input...} " where "the conference system 10 may be implemented as a hybrid cloud system in which some of the conferencing functions are premise-based (e.g., at a local enterprise conference server) and one or more other conference functions are implemented in a computing cloud." Thus, the conference system, or any part thereof, can be implemented by cloud computing, which is a remote system external to the location.; Carino, Col. 4, lines 23-25; Col. 3, lines 14-19).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portable natural language interface of Huang to incorporate the teachings of Carino to include further comprising, in response to the input, accessing a remote system external to the location. The systems and methods described in Carino allow “conference functions [to] be predictively applied during the conference call …” resulting in conferencing functions being “executed more efficiently” and improving “the overall user experience.” (Carino, Col. 2, lines 23-28).

Regarding claim 11, Huang discloses One or more non-transitory computer readable media (Memory 906, or alternatively the non-volatile memory within memory 906, includes a non-transitory computer readable storage medium; Huang, ¶ [0100]) storing instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of (The method described with reference to voice control apparatus 102 and performed through “memory 906, or the non-transitory computer readable storage medium of memory 906, [which] stores the programs, modules, and data structures” for performing the functions described therein; Huang, ¶¶ [0026], [0100]): receiving an input from a user at a location (The voice control apparatus 102 includes “the voice communication interface 104 [which] is configured to receive voice command (e.g., voice-based inputs, voice input) from a user 122 for controlling one or more appliances 124 within the operating environment 100,” where the voice-based input is received from a user at a location and where "the voice control apparatus is further configured to identify the appliance type based on the size, shape, location of the detected object based on the communication request"; Huang, ¶¶ [0026]); processing the input locally to determine a first device command associated with the input (The “voice control apparatus 102 can... perform all NLP processing locally {processing the input locally}” and “the NLP module 130 includes a NLP model selection module 134 configured to select {to determine} a NLP model 132 to process voice command for the selected target appliance {a first device command associated with the input} in accordance with the stored relationship in the NLP model registry 136.”; Huang, ¶¶ [0028]); determining… the user associated with an event scheduled for the location ("The built-in voice communication interface and related hardware (e.g., microphone) are inactive until a triggering event, e.g., a user request to activate the voice communication interface, is received {determining the user...}" where the triggering event may further be associated with "on a predetermined schedule, e.g., during lunch preparation time at 11 am, and go inactive at 12:30 pm, and awake for dinner time 5 pm to 7 pm on weekdays {an event scheduled for the location}"; Huang, ¶¶ [0062]); and as permitted by the user authorization, causing at least a first operation to be performed by a first device at the location ("The built-in voice communication interface and related hardware (e.g., microphone) are inactive until a triggering event, e.g., a user request to activate the voice communication interface, is received. That is, if a user randomly gives a voice input, the voice control apparatus will not be responsive to the voice input {as permitted by the user authorization...}," where "in accordance with one or more target selection criteria, selecting (410) a first target appliance... for one or more voice-based commands that are to be received through the built-in voice communication interface 104 of the voice control apparatus 102," and where selection criteria can include "the size, shape, location of the detected object based on the communication request" and "in accordance with..." selection of "the first target appliance... processing (416) the first voice input... using a first NLP model of the built-in NLP module that corresponds to the first appliance type {by a first device at the location...}... to obtain a first machine command {causing at least a first operation to be performed...}"; Huang, ¶¶ [0062], [0049], [0058], [0068]), wherein the first operation corresponds to the first device command (The system processes "the first voice input {the first device command}... using a first NLP model of the built-in NLP module that corresponds to the first appliance type (e.g., a language model that is trained with only voice commands corresponding to the functions of the stove) to obtain a first machine command {the first operation},"; Huang, ¶¶ [0068]). However, Huang fails to expressly recite determining a role of the user associated with an event scheduled for the location based on the role of the user associated with the event, determining a user authorization and as permitted by the user authorization, causing at least a first operation to be performed by a first device at the location wherein the first operation corresponds to the first device command.
The relevance of Carino is described above with relation to claim 1. Regarding claim 11, Carino teaches determining a role of the user associated with an event scheduled for the location ("conference controls 58 can store... participant data... [which] can include identity data for each respective participant in the session, such as a unique identifier for each participant (e.g., phone number), participant name, role data specifying each participant’s role in the conference session," where the conference session is an event scheduled for the location.; Carino, Col. 7, lines 46-58); based on the role of the user associated with the event, determining a user authorization (In a role based session, "different sets of the conference functions 64 may be available for execution by different participants {determining a user authorization...} depending on their respective role {based on the role of the user...} (e.g., defined by the role data) in the conference session {associated with the event...}."; Carino, Col. 7, lines 65-Col. 8, lines 3); and as permitted by the user authorization, causing at least a first operation to be performed by a first device at the location (based on the role "different sets of the conference functions" are available, where differing sets of conference functions "depending on their respective roles" indicates that some roles are authorized for some conference functions while others are not. The conference functions can be part of a database 84 which is searched by "The NLP analysis module 82... [to] determine if an available command is spoken in the utterance."; Carino, Col. 7, lines 65-Col. 8, lines 3; Col. 8, lines 34-44), wherein the first operation corresponds to the first device command (The voice command {first device command} corresponds to the conference functions which corresponds to the available commands {first device command}.; Carino, Col. 8, lines 34-44).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portable natural language interface of Huang to incorporate the teachings of Carino to include determining a role of the user associated with an event scheduled for the location based on the role of the user associated with the event, determining a user authorization and as permitted by the user authorization, causing at least a first operation to be performed by a first device at the location wherein the first operation corresponds to the first device command. The systems and methods described in Carino allow “conference functions [to] be predictively applied during the conference call …” resulting in conferencing functions being “executed more efficiently” and improving “the overall user experience.” (Carino, Col. 2, lines 23-28).

Regarding claim 12, the rejection of claim 11 is incorporated. Claim 12 is substantially the same as claim 2 and is therefore rejected under the same rationale as above.

Regarding claim 13, the rejection of claim 12 is incorporated. Claim 13 is substantially the same as claim 3 and is therefore rejected under the same rationale as above.

Regarding claim 14, the rejection of claim 11 is incorporated. Claim 14 is substantially the same as claim 4 and is therefore rejected under the same rationale as above.

Regarding claim 15, the rejection of claim 11 is incorporated. Claim 15 is substantially the same as claim 6 and is therefore rejected under the same rationale as above.

Regarding claim 16, Huang discloses A system, comprising (The system disclosed with reference to the voice control apparatus 102; Huang, ¶¶ [0026]): a memory storing instructions (“memory 906, or the non-transitory computer readable storage medium of memory 906, [which] stores the programs, modules, and data structures” for performing the functions described therein; Huang, ¶ [0100]) and a processor that is coupled to the memory and, when executing the instructions, is configured to (the method is performed by “a voice control apparatus (e.g., the voice control apparatus 102, FIG. 1) having one or more processors and memory”; Huang, ¶¶ [0044]): receive a voice input from a user at a location (The voice control apparatus 102 includes “the voice communication interface 104 [which] is configured to receive voice command (e.g., voice-based inputs, voice input) from a user 122 for controlling one or more appliances 124 within the operating environment 100,” where the voice-based input is received from a user at a location and where "the voice control apparatus is further configured to identify the appliance type based on the size, shape, location of the detected object based on the communication request"; Huang, ¶¶ [0026]); process the voice input locally to determine a first device command associated with the voice input (The “voice control apparatus 102 can... perform all NLP processing locally {process the voice input locally}” and “the NLP module 130 includes a NLP model selection module 134 configured to select {to determine} a NLP model 132 to process voice command for the selected target appliance {a first device command associated with the voice input} in accordance with the stored relationship in the NLP model registry 136.”; Huang, ¶¶ [0028]); determine… the user associated with an event scheduled for the location ("The built-in voice communication interface and related hardware (e.g., microphone) are inactive until a triggering event, e.g., a user request to activate the voice communication interface, is received {determine the user...}" where the triggering event may further be associated with "on a predetermined schedule, e.g., during lunch preparation time at 11 am, and go inactive at 12:30 pm, and awake for dinner time 5 pm to 7 pm on weekdays {an event scheduled for the location}"; Huang, ¶¶ [0062]); and as permitted by the user authorization, cause at least a first operation to be performed by a first device at the location ("The built-in voice communication interface and related hardware (e.g., microphone) are inactive until a triggering event, e.g., a user request to activate the voice communication interface, is received. That is, if a user randomly gives a voice input, the voice control apparatus will not be responsive to the voice input {as permitted by the user authorization...}," where "in accordance with one or more target selection criteria, selecting (410) a first target appliance... for one or more voice-based commands that are to be received through the built-in voice communication interface 104 of the voice control apparatus 102," and where selection criteria can include "the size, shape, location of the detected object based on the communication request" and "in accordance with..." selection of "the first target appliance... processing (416) the first voice input... using a first NLP model of the built-in NLP module that corresponds to the first appliance type {by a first device at the location...}... to obtain a first machine command {cause at least a first operation to be performed...}"; Huang, ¶¶ [0062], [0049], [0058], [0068]), wherein the first operation corresponds to the first device command (The system processes "the first voice input {the first device command}... using a first NLP model of the built-in NLP module that corresponds to the first appliance type (e.g., a language model that is trained with only voice commands corresponding to the functions of the stove) to obtain a first machine command {the first operation},"; Huang, ¶¶ [0068]). However, Huang fails to expressly recite determine a role of the user associated with an event scheduled for the location based on the role of the user associated with the event, determine a user authorization and as permitted by the user authorization, cause at least a first operation to be performed by a first device at the location wherein the first operation corresponds to the first device command.
The relevance of Carino is described above with relation to claim 1. Regarding claim 11, Carino teaches determine a role of the user associated with an event scheduled for the location ("conference controls 58 can store... participant data... [which] can include identity data for each respective participant in the session, such as a unique identifier for each participant (e.g., phone number), participant name, role data specifying each participant’s role in the conference session," where the conference session is an event scheduled for the location.; Carino, Col. 7, lines 46-58); based on the role of the user associated with the event, determine a user authorization (In a role based session, "different sets of the conference functions 64 may be available for execution by different participants {determine a user authorization...} depending on their respective role {based on the role of the user...} (e.g., defined by the role data) in the conference session {associated with the event...}."; Carino, Col. 7, lines 65-Col. 8, lines 3); and as permitted by the user authorization, cause at least a first operation to be performed by a first device at the location (based on the role "different sets of the conference functions" are available, where differing sets of conference functions "depending on their respective roles" indicates that some roles are authorized for some conference functions while others are not. The conference functions can be part of a database 84 which is searched by "The NLP analysis module 82... [to] determine if an available command is spoken in the utterance."; Carino, Col. 7, lines 65-Col. 8, lines 3; Col. 8, lines 34-44), wherein the first operation corresponds to the first device command (The voice command {first device command} corresponds to the conference functions which corresponds to the available commands {first device command}.; Carino, Col. 8, lines 34-44).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portable natural language interface of Huang to incorporate the teachings of Carino to include determine a role of the user associated with an event scheduled for the location based on the role of the user associated with the event, determine a user authorization and as permitted by the user authorization, cause at least a first operation to be performed by a first device at the location wherein the first operation corresponds to the first device command. The systems and methods described in Carino allow “conference functions [to] be predictively applied during the conference call …” resulting in conferencing functions being “executed more efficiently” and improving “the overall user experience.” (Carino, Col. 2, lines 23-28).

Regarding claim 17, the rejection of claim 16 is incorporated. Claim 17 is substantially the same as claim 3 and is therefore rejected under the same rationale as above.

Regarding claim 18, the rejection of claim 16 is incorporated. Claim 18 is substantially the same as claim 4 and is therefore rejected under the same rationale as above.

Regarding claim 20, the rejection of claim 16 is incorporated. Claim 20 is substantially the same as claim 6 and is therefore rejected under the same rationale as above.

Claims 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Carino as applied to claims 1 and 16, and in further view of Geilhufe.

Regarding claim 5, the rejection of claim 1 is incorporated. Huang and Carino disclose all of the elements of the current invention as stated above. However, Huang and Carino fail to expressly recite wherein the location is a conference room.
Geilhufe teaches systems and methods of “voice user interfaces for devices.” (Geilhufe, ¶ [0007]). Regarding claim 5, Geilhufe discloses wherein the location is a conference room (Discloses a plurality of voice controlled devices (voice controlled devices 102A-102H) having a voice user interface (VUI) and operating within an environment 100, where “Environment 100 may be any communication environment such as an office, a conference room, a hotel room, or any location where voice controlled devices may be located,” thus the location can be a conference room; Geilhufe, ¶¶ [0060]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portable natural language interface of Huang, as modified by the conferencing system of Carino, to incorporate the teachings of Geilhufe to include wherein the location is a conference room. The VUI described in Geilhufe can “improve the recognition accuracy of voice controlled devices” in light of their “intended operating environment, the capabilities of the speech recognition system used, and other factors.” (Geilhufe, ¶ [0047]).

Regarding claim 19, the rejection of claim 16 is incorporated. Claim 19 is substantially the same as claim 5 and is therefore rejected under the same rationale as above.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Carino as applied to claim 1, and in further view of Roman.

Regarding claim 10, the rejection of claim 1 is incorporated. Huang and Carino disclose all of the elements of the current invention as stated above. However, Huang and Carino fail to expressly recite further comprising: recognizing a gesture in an image of the location; and based on the gesture, causing at least a third operation to be performed by the first device.
Roman teaches “methods and systems for connecting an assistant device to one or more IoT devices.” (Roman, ¶ [0002]). Regarding claim 10, Roman discloses further comprising: recognizing a gesture in an image of the location (“In at least one embodiment, a user’s response, statement, and/or command can be processed via a speech recognition algorithm. The user’s response can be one or more of audio response and/or physical movement,” where “the user’s response is speech recognized by a combination of audio input and visual input”; Roman, ¶¶ [0032]-[0033]); and based on the gesture, causing at least a third operation to be performed by the first device (“The speech recognition output can be parsed to generate a transcript and/or text… [and] further be parsed to identify keywords and/or key phrases,” where “the assistant device can interpret non-verbal cues as a response... [such as] sign language and other physical movements” and where the identified keywords, described in the exemplary embodiment of “‘assistant device,’ ‘repeat,’ and ‘instruction’,” resulting in the “assistant device... then repeat[ing] the last instruction to the user {a third operation to be performed by the first device}.”; Roman, ¶¶ [0032], [0052]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portable natural language interface of Huang, as modified by the conferencing system of Carino, to incorporate the teachings of Roman to include further comprising: recognizing a gesture in an image of the location; and based on the gesture, causing at least a third operation to be performed by the first device. “These solutions allow for the operation of the assistant devices in a natural and intuitive manner, facilitating control of unknown devices by high level commands,” as recognized by Roman. (Roman, ¶ [0007]).
                                                                                                                                                                                              Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bagley, Jr., et al. (U.S. Pat. App. Pub. No. 20200026870) teaches an intelligent assistant in an industrial setting which authorizes system access based on user role.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean E. Serraguard whose telephone number is (313)446-6627. The examiner can normally be reached 07:00-17:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on (571) 272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean E Serraguard/Patent Examiner, Art Unit 2657                                                                                                                                                                                                        
/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        
7/1/2022